Citation Nr: 0813401	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  01-05 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to compensation benefits for disability of the 
right eye pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002 & Supp 2006).  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1956 to January 
1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 decision by the 
RO which denied, in part, compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a disability the 
eyes.  

In November 2002, the Board denied the veteran's claim, and 
he appealed the decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
October 2005, the Court vacated, in part, and remanded the 
November 2002 Board decision for readjudication of the claim 
involving the veteran's eyes.  In October 2006, the Board 
remanded the appeal for additional development.  

By rating action in July 2007, the RO granted compensation 
benefits for retinal detachment with glaucoma and 
pseudophakia of the left eye under the provisions of 
38 U.S.C.A. § 1151, and denied entitlement to compensation 
benefits for the right eye.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The November 2002 Board decision with respect to the 
veteran's eye disability was vacated by the Court because the 
Board failed to obtain all pertinent VA medical records, 
including reports related to the veteran's retinal detachment 
surgery in April 2001; his cataract extraction in June 2001, 
his capsulotomy in December 2001, and any post-surgical 
treatment records.  In October 2006, the Board remanded the 
appeal to obtain these records and to have the veteran 
examined to determine if any current eye disorder was caused 
by the negligent use of Dilantin by VA in 1996 and 1997.  

The evidentiary record shows that the RO made at least two 
attempts to obtain all VA medical records without success.  
However, upon review of the claims file, it appears that the 
request for records was based on an old request made in May 
1991.  Except for a single outpatient note dated in June 
2000, the few records which were obtained were for treatment 
in 1991.  A control document in the file indicated that the 
records were requested in May 1991, and that a BIRLS response 
indicated "no C&P records found."  The document also 
indicated that there was a discrepancy with the veteran's 
social security number.  Based on the current evidence of 
record, it is not clear whether all efforts to obtain the VA 
medical records identified specifically by the Court as 
absent from the record and relevant to the veteran's claim, 
have been exhausted.  

The Board is cognizant that the veteran was subsequently 
granted service connection for retinal detachment with 
glaucoma and pseudophakia of the left eye pursuant to 
38 U.S.C.A. § 1151, by the RO in July 2007.  Although it 
appears that the missing VA medical records were for 
treatment of the veteran's left eye, in particular his 
retinal detachment, it is unclear whether any of the 
additional surgeries, vis-à-vis, cataract extraction and 
capsulotomy, or any of the outpatient records subsequent to 
December 2001 included any findings pertaining to the right 
eye.  The Board notes that while the VA examiner in July 2007 
opined that the veteran's right eye cataract was not related 
to Dilantin, he did not provide any explanation for his 
conclusion.  Without a more clear explanation as to why the 
veteran's current right eye disability was not related to 
Dilantin, or having the benefit of reviewing the missing VA 
medical records, the Board is unable to render a decision on 
this matter.  

Because this case presents complex medical and unresolved 
factual questions and the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Given VA's failure to obtain all relevant treatment 
records and the absence of a clear explanation as to why the 
veteran's right eye cataract was not related to Dilantin, the 
Board is compelled to remand the appeal for additional 
development prior to issuing a decision.  See Wallin v. West, 
11 Vet. App. 509, 513 (1998); Colvin, 1 Vet. App. at 175; see 
also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  Appropriate steps should be taken to 
obtain all of the veteran's VA treatment 
records from May 1996 to the present.  Of 
particular interest are all records 
pertaining to his retinal detachment 
surgery at the University of Minnesota in 
April 2001; his cataract extraction in 
June 2001; the capsulotomy in December 
2001, and any post-surgical treatment 
records.  The records should be obtained 
and associated with the claims file.  If 
any records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran should 
be notified of any unsuccessful efforts 
in this regard, and be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The claims file and a copy of this 
remand should be forwarded to the VA 
physician who examined the veteran in 
July 2007 to determine the relationship, 
if any, between the veteran's current 
cataract of the right eye and Dilantin.  
The examiner should review the surgical 
reports and provide an opinion as to 
whether it is at least as likely as not 
that any current right eye disability was 
caused by the negligent use of Dilantin 
by VA in 1996 and 1997.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

